 
AMENDMENT NO. 5 TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED AGREEMENT, dated as of
October 29, 2009 (the “Amendment”), amends the Second Amended and Restated
Agreement, made and entered into as of July 1, 2003, and amended as of December
27, 2004, further amended as of February 20, 2007,  further amended as of
September 5, 2007 and further amended as of June 22, 2009 (the “Agreement”), by
and between REPUBLIC AIRWAYS HOLDINGS INC. (the “Company”), a Delaware
corporation, and ROBERT HAL COOPER (the “Executive”).
 
RECITALS
 
WHEREAS, the Company and the Executive entered into the Agreement; and
 
WHEREAS, the Company and the Executive desire to amend the Agreement as and to
the extent provided for herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
 
1.            Severance Compensation.  Section 4 of the Agreement is hereby
amended and restated in its entirety as follows:
 
4.         Severance Compensation.
 
(a)           Termination Upon Death, or by the Company for Disability or
Without Cause.  In the event of Executive’s death or in the event the Company
terminates this Agreement as a result of Executive’s inability, with reasonable
accommodation, to perform the essential functions of his position, by reason of
physical or mental incapacity, for a total period of 90 days in any 360-day
period (“Executive’s Disability”) or other than for Cause, the Company shall pay
to the Executive or his estate as the case may be as severance compensation two
times the Executive’s Base Salary as then in effect plus two times the
Executive’s bonus paid for the Company’s last calendar year.  The severance
compensation shall be paid in a lump sum within ten (10) days following
termination of the Agreement.  The Executive agrees that the Company may satisfy
its obligations to provide severance compensation pursuant to this Section 4(a)
by purchasing and maintaining one or more insurance policies payable to either
the Executive or his designees or to the Company (with further payment to the
Executive or such designees) upon the Executive’s death or as a result of the
Executive’s Disability. The Executive agrees to cooperate with the Company in
obtaining such insurance, including by participating in such physical
examinations and providing such personal information as may be requested by the
Company’s insurers. If the Executive terminates this Agreement or his employment
with the Company other than for Cause, the Company shall pay to the Executive
his Base Salary for the remainder of the Term.
 

--------------------------------------------------------------------------------


 
(b)           Occurrence of a Change in Control.  In the event of a Change of
Control (provided that after such Change of Control, the Executive’s
compensation is decreased, his duties are diminished or he is asked to relocate
more than 25 miles from his then current place of employment), the Company shall
pay to the Executive as severance compensation two times the Executive’s Base
Salary as then in effect plus two times the Executive’s bonus paid for the
Company’s last calendar year.  The severance compensation shall be paid in a
lump sum within ten (10) days following a qualifying event. “Change of Control”
shall mean that after the date hereof, (i) any person or group of affiliated or
associated persons acquires a majority or more of the voting power of the
Company; (ii) the consummation of a sale of all or substantially all of the
assets of the Company; (iii) the dissolution of the Company or (iv) the
consummation of any merger, consolidation, or reorganization involving the
Company in which, immediately after giving effect to such merger, consolidation
or reorganization, less than majority of the total voting power of outstanding
stock of the surviving or resulting entity is then “beneficially owned” (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
in the aggregate by the stockholders of the Company immediately prior to such
merger, consolidation or reorganization.
 
(c)           Termination by Executive for Cause.    If Executive terminates
this Agreement for Cause, the Company shall pay to the Executive as severance
compensation two times the Executive’s Base Salary as then in effect plus two
times the Executive’s bonus paid for the Company’s last calendar year.  The
severance compensation shall be paid in a lump sum within ten (10) days
following termination.
 
(d)           Failure to Renew.  If either the Executive or the Company elects
not to renew this Agreement at the end of the stated Term, the Company shall pay
to the Executive one times the Executive’s Base Salary as in effect at the end
of the Term.  Such payment shall be made in a lump sum within ten (10) days
following the end of the stated Term of this Agreement.
 
(e)           Continuation of Medical Benefits.  Upon termination of this
Agreement for any reason by Executive or the Company, Executive, Executive’s
spouse, and Executive’s dependents will continue to be eligible for coverage
under the Company’s group health plan or any successor plan on the same basis as
active executive employees of the Company, their spouses, and their dependents
for the greater of (i) the balance of the stated Term of this Agreement or (ii)
12 months.    Upon the failure to renew this Agreement by the Company or by
Executive, Executive’s spouse, and Executive’s dependents will continue to be
eligible for coverage under the Company’s group health plan or any successor
plan on the same basis as active executive employees of the Company, their
spouses, and their dependents for 12 months.  If and when group health coverage
under another group health  plan first becomes  available thereafter to
Executive, Executive’s spouse, or Executive’s dependents (as applicable), the
Company’s obligations under this paragraph will cease with respect to each
person to whom such coverage becomes  available,  and such person shall have
such “COBRA” benefit continuation rights as may then be available under relevant
law, treating Executive’s employment termination date as the date of such
person’s “qualifying event.”
 
2

--------------------------------------------------------------------------------


 
(f)           Gross-Up.  In the event that Executive shall become entitled to
any amounts, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company (the “Regular Amounts”) that are
determined to  be subject to the tax (the “Excise Tax”) imposed by IRC Section
4999  as amended (and any similar tax that may hereafter be imposed), the
Company shall pay to Executive an additional amount (the “Gross-up Payment”)
such that the net amount retained by Executive after payment of all applicable
federal and state taxes on the sum of the Regular Amount plus the Gross-up
Payment, is equal to the net amount that would have been retained by Executive
after payment of all applicable federal and state taxes on the Regular Amount if
it had not been subject to the Excise Tax.
 
2.            Termination for Cause by the Executive.  Section 8(b) of the
Agreement is hereby amended and restated in its entirety as follows:
 
(b)  Termination for Cause by the Executive. The Executive, by 20 business days
prior written notice to the Company, may terminate this Agreement and his
employment hereunder for Cause, provided that the Company shall have the right
to cure such Cause within such 20 business day period. As used herein, a
termination by the Executive “for Cause” shall mean that (i) the Company has
materially diminished the duties and responsibilities of the Executive with
respect to the Company or (ii) the Company has required the Executive to
relocate his residence from Indianapolis to another location without the consent
of the Executive.
 
3.            Defined Terms.  All capitalized terms used herein shall have the
respective meanings ascribed to such terms in the Agreement unless otherwise
defined herein.
 
4.            Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
5.            Miscellaneous.  Except as amended herein, the Agreement shall
remain in full force and effect.
 
[Remainder of page intentionally left blank]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
REPUBLIC AIRWAYS HOLDINGS, INC.
     
By:
/s/ Bryan K. Bedford    
Name: Bryan K. Bedford
   
Title: President and Chief Executive Officer
     
/s/ ROBERT HAL COOPER
 
ROBERT HAL COOPER
       

 
4

--------------------------------------------------------------------------------


 